Citation Nr: 1624803	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for neck injury status post anterior cervical discectomy and fusion.

2.  Entitlement to an increased disability rating in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1977 to August 1977, and from June 1979 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Nashville, Tennessee, which denied increased disability ratings in excess of 20 percent for the service-connected neck and lumbar spine disabilities on appeal.  The RO also denied entitlement to a TDIU.

The Veteran testified from St. Petersburg, Florida, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the April 2016 Board hearing.  38 C.F.R. § 20.1304 (2015).

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In A.B., the U.S. Court of Appeals for Veterans Claims (Court) recognized that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  Id. at 39.  At the April 2016 Board videoconference hearing, the undersigned VLJ noted that the most recent VA neck examination reflected severe limitation of motion.  The VLJ then asked if an increased 30 percent disability rating for the service-connected neck injury status post anterior cervical discectomy and fusion from the date of examination would satisfy the Veteran as to that issue.  The Veteran responded that a 30 percent rating from the date of the most recent neck examination would satisfy the claim as to that issue.  No subsequent statements by the Veteran indicate that he is seeking a disability rating in excess of 30 percent for the neck disability after the date of the most recent VA neck examination or in excess of 20 percent at any point prior to the most recent examination, the evidence does not suggest a rating in excess of 30 percent is warranted after the most recent VA neck examination or in excess of 20 percent at any point prior to that examination, and the Veteran has not indicated that any of the rating criteria for a rating in excess of 30 percent after the most recent VA examination or in excess of 20 percent prior to the most recent VA examination are met or approximated.  As such, the instant Board decision granting a 30 percent disability rating for neck injury status post anterior cervical discectomy and fusion from November 18, 2015, the date of the most recent VA neck examination, represents a total grant of benefits concerning this issue.   

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of an increased disability rating in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 18, 2015, the service-connected neck injury status post anterior cervical discectomy and fusion has more nearly approximated painful limitation of motion of the cervical spine with forward flexion of 15 degrees or less, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, from November 18, 2015, the criteria for a disability rating of 30 percent for the service-connected neck injury status post anterior cervical discectomy and fusion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board grants an increased disability rating of 30 percent for the service-connected neck injury status post anterior cervical discectomy and fusion from November 18, 2015, which is a complete grant as to that rating issue, and remands the remaining issues on appeal.  As such, further discussion of VA's duties to notify and to assist is unnecessary.


Increased Rating for Neck Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Concerning the cervical spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 4 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The evidence of record, both lay and medical, reflects that, from November 18, 2015, the service-connected neck injury status post anterior cervical discectomy and fusion has more nearly approximated painful limitation of motion of the cervical spine with forward flexion of 15 degrees or less, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.  Such symptoms more nearly approximate that of a 30 percent disability rating under 38 U.S.C.A. § 4.71 from November 18, 2015, which, as discussed above, constitutes a complete grant as to the neck rating issue.

On November 18, 2015, the Veteran received a VA neck examination.  Per the examination report, the Veteran advanced that neck pain was regularly at a level of seven out of 10 on the pain scale, and that every few days the pain would flare up to a level of 10 out of 10 on the pain scale.  Upon range of motion testing, the Veteran's forward flexion was limited to 10 degrees.  While forward flexion increased after repetitive use testing, it was still limited to 15 degrees.  Examination reflected no ankylosis of the spine.  Further, the Veteran was not diagnosed with IVDS, and no incapacitating episodes were noted.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, since November 18, 2015, the Veteran's forward flexion of the neck/cervical spine has been limited to 15 degrees or less.  As discussed above, on November 18, 2015, a VA examiner conducted range of motion testing and found that the Veteran could only forward flex the cervical spine to between 10 and 15 degrees.  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that, as of November 18, 2015, medical testing reflected that objective evidence of painful limitation of motion of the cervical spine approximated 15 degrees or less, warranting a 30 percent disability rating.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca.

The appeal for an increased disability rating for the service-connected neck/cervical spine disability is fully granted in this Board decision.  As discussed above, at the April 2016 Board videoconference hearing the Veteran testified that a 30 percent disability rating from the date of the most recent VA neck examination (here November 18, 2015), would fully satisfy the appeal as to the neck/cervical spine rating issue.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for an increased disability rating for neck injury status post anterior cervical discectomy and fusion was knowing, intelligent, and consistent with the evidence of record.

Because a 30 percent increased disability rating for neck injury status post anterior cervical discectomy and fusion was granted for the period from November 18, 2015, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher disability rating in excess of 30 percent after November 18, 2015, and/or in excess of 20 percent prior to November 18, 2015.  See 38 C.F.R. § 20.204 (2015) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 30 percent after November 18, 2015, and/or in excess of 20 percent prior to November 18, 2015 is rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Finally, as discussed above, when rating a spinal disability the rater is to consider any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Note (1).  Having reviewed all the evidence of record, the Board notes that the Veteran is already service-connected for the related disabilities of headaches and cervical radiculopathy of the left upper extremity.  The evidence of record for the entire relevant period on appeal does not reflect any other objective neurologic abnormalities for which a separate compensable disability rating may be warranted.  As such, no additional separate compensable rating is warranted for any disability stemming from the Veteran's service-connected neck injury status post anterior cervical discectomy and fusion. 

Extraschedular Rating Legal Criteria

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected neck injury status post anterior cervical discectomy and fusion.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

As discussed above, concerning the appeal for an increased disability rating for the service-connected neck injury status post anterior cervical discectomy and fusion, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a disability rating in excess of 30 percent from November 18, 2015, and in excess of 20 percent prior to November 18, 2015.  As such, the full grant of benefits for the service-connected neck injury status post anterior cervical discectomy and fusion for the relevant rating period in this case also effects withdrawal of any extraschedular rating considerations.  See 38 C.F.R. 
§ 20.204 (2015).  For these reasons, any questions of an extra-schedular disability rating for neck injury status post anterior cervical discectomy and fusion are also rendered moot with no remaining questions of law or fact to decide.  The issue of entitlement to a TDIU is addressed below.


ORDER

For the rating period from November 18, 2015, an increased disability rating of 30 percent, but no higher, for the service-connected neck injury status post anterior cervical discectomy and fusion is granted.


REMAND

Lumbar Spine Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

At the April 2016 Board videoconference hearing, the Veteran testified that symptoms of the service-connected lumbar spine disability had worsened since the last VA spinal examination.  As such, the Board finds remand warranted to obtain a new VA lumbar spine examination.

Entitlement to a TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2015).  In the instant decision, the Board remands the lumbar spine rating issue for a new VA examination.  The findings of the VA examiner will be relevant to the issue of entitlement to a TDIU.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis, and adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2016.


Accordingly, the issues of an increased disability rating in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from April 2016.

2.  Schedule the appropriate VA examination of the lumbar spine in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  

3.  Then readjudicate the issues of an increased disability rating in excess of 20 percent for lumbar spine end plate sclerosis with degenerative arthritis and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


